{¶ 14} I concur with the majority's disposition of the first assignment of error, but dissent from the majority's disposition of the second assignment of error.
 {¶ 15} I concur that the first assignment of error is moot, although for different reasons. It appears to be undisputed that the past support that had been suspended during Larry's period of unemployment has been paid in full. Therefore, I would find that the date from which the suspension of payments began is immaterial and moot.
 {¶ 16} I respectfully dissent from the majority's conclusion on the second assignment of error. I believe that two questions must be addressed in order to properly dispose of this assignment of error. First, how "specific" must a trial court be in order to retain jurisdiction to modify spousal support? I would find that any language that clearly and unambiguously expresses the trial court's intention to retain continuing jurisdiction for any purpose is sufficient. In this case, the majority clearly agrees that the trial court intended to retain continuing jurisdiction under some limited circumstances. Unfortunately, the majority assumes that the trial court's inclusion of certain circumstances under which continuing jurisdiction would be exercised necessarily excluded any other, unnamed circumstances. I disagree.
 {¶ 17} This raises the second question: may the trial court retain continuing jurisdiction, and yet limit the circumstances under which that continuing jurisdiction may be exercised? Most courts refer to the following language fromKimble v. Kimble, 97 Ohio St.3d 424, 2002-Ohio-6667,780 N.E.2d 273, when requiring the reservation of continuing jurisdiction to be "specific":
  Since the instant appeal is subject to R.C. 3105.18(E), we must adhere to the jurisdictional requirements of that statute. Consequently, we hold that pursuant to R.C. 3105.18(E), a trial court has the authority to modify or terminate an order for alimony or spousal support only if the divorce decree contains an express reservation of jurisdiction. As applied to this case, since the trial court *Page 88 
did not reserve jurisdiction over the matter of spousal support, we find that it lacked authority to terminate the award.
Id. at ¶ 10. However, I would find that the language used inKimble is very general and did not address the issue of how specific the trial court's language must be or whether the trial court could limit the circumstances under which such jurisdiction could be exercised. The Kimble court simply found that the trial court "did not reserve jurisdiction over the matter of spousal support." There was no indication in the opinion that such a reservation should or could be limited to certain circumstances. If jurisdiction is retained, is it not retained for all purposes unless limited by the statute?
 {¶ 18} The language of the statute simply states that spousal support shall not be modified "unless the court determines that the circumstances of either party have changed," see R.C. 3105.18(E), and "the decree contains a provision specifically authorizing the court to modify the amount or terms of alimony or spousal support." R.C. 3105.18(E)(1) through (2). I would find that this language neither requires nor permits a trial court to limit the circumstances under which continuing jurisdiction may be exercised.
 {¶ 19} A change of circumstances is defined by the statute to include "any increase or involuntary decrease in the party's wages, salary, bonuses, living expenses, or medical expenses." R.C. 3105.18(F). Accordingly, any of those stated factors may constitute a change of circumstances that may be a basis for a modification of spousal support.
 {¶ 20} It might be argued that divisions (E)(1) and (2), which require that the decree specifically authorize the court to modify the "amount or terms of alimony or spousal support," impliedly permit the court to modify either the amountor the terms of alimony or spousal support and that the trial court may limit its continuing jurisdiction to do either. However, since there is no comma in the statute between the words "amount" and "terms," I would read these terms as inclusive as opposed to exclusive. Accordingly, I would find that if the court retains continuing jurisdiction over spousal support, that jurisdiction is general in nature and allows the trial court to modify either the amount or the terms (or both) of spousal support if the court finds any appropriate change of circumstances.
 {¶ 21} In the case at bar, I would find that the trial court clearly and unambiguously expressed its intention to retain continuing jurisdiction to modify spousal support if a change in circumstances occurred as to Kerry's employment or if she acquired Social Security benefits. Because the trial court specifically retained jurisdiction under these circumstances, I would find that the trial court necessarily retained continuing jurisdiction to modify spousal support under any *Page 89 
appropriate change of circumstances. Therefore, I would sustain the second assignment of error and reverse the decision of the trial court.